MEMORANDUM**
Carlos Ortiz-Castaneda, a federal prisoner, appeals his 51-month sentence following his guilty-plea conviction for violation of 8 U.S.C. § 1326. We dismiss.
In his plea agreement, Ortiz-Castaneda waived the right to appeal his sentence if it was imposed within the prescribed Sentencing Guideline range. Ortiz-Castaneda does not challenge his appeal waiver as unknowing or involuntary.
The district court imposed sentence within the terms prescribed by the plea agreement. Accordingly, Ortiz-Castaneda is bound by the waiver. See United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.